Me. Chibe Justice QuiñoNes,
after making the above statement of facts deliyered the opinion of the court.
The findings of fact contained in the judgment appealed from are accepted.
Article 395 of the Mortgage Law allows the right to establish ownership by means of a judicial proceeding only to persons who have no written title of ownership; and inasmuch as this is not the case with the petitioner, whose acquisition of two of the rural estates referred to herein is established by means of public deeds of purchase and sale, which constitute real titles of ownership recordable in the registry of property upon correcting any defect which might prevent their admission, and for which the said Mortgage Law prescribes the proper procedure, the declaration of ownership requested, with respect to said two estates, does not lie.
Although the petitioner’s case is different as regards the other estate of 5 cuerdas, situated in barrio Las Planadas, the acquisition whereof is shown to have been by means of a private document which cannot be admitted- to record, as it lacks the requisites prescribed by article 2 of the Mortgage Law in force, the declaration of ownership requested must also be denied, inasmuch as the petitioner’s possession *119thereof lias not been long enough for purposes of acquisition by ordinary prescription, nor is it shown that his predecessor in interest had acquired it by any of the titles recognized by the law.
In view of the legal provisions herein cited, we adjudge that we should affirm and do affirm the judgment appealed from, with costs against the appellant.
Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.